                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


~ITED STATES OF AMERICA :

               v.                                   CRI~AL NO: 18-249-MMB-4

JAMEEL IDCKSON


                                           ORDER


       AND NOW, this / j~ day o f ~                     , 2019, upon consideration of the

Defendant's Motion to Join in all Motions Filed by Co-defendants, and the government's
                                                          ~
response thereto, it is ORDERED and that said :\iotion is GRA~fflffl:cl Defendant Jameel

Hicks.au shall be deemed to have made all motions filed by hits co dsfendants, unless he

s~cifi£a11Y declines to join in certam motions.
